Citation Nr: 9915685	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  98-14 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel








INTRODUCTION

The veteran had active military service from February 1965 to 
October 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision from the 
Portland, Oregon Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDING OF FACT

The claim for entitlement to service connection for MS is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for MS is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The appellant's service medical records are negative for 
evidence or a finding of MS.  

Following his discharge from service, the appellant was 
admitted to the Washoe Medical Center in Reno, Nevada in 
March 1972 for a conversion reaction.  This conversion was 
noted as being manifest by heavy anesthesia of the left side 
of his body.  Neurological and physical examinations were 
normal.  

An electroencephalogram (EEG), a chem panel I, and X-rays of 
the chest, skull, and craniospine all were found to be within 
normal limits.  The appellant was discharged and then 
readmitted in April 1972 for further evaluation. The 
appellant's condition progressively improved and he was 
discharged.  In October 1972, Dr. R.G. noted no evidence of a 
psychopathology.  

In July 1986 and August 1986 the appellant was seen by Dr. 
C.K.G. with complaints of numbness in his fingers and hands 
and that it had gone up his arm.  Other reported symptoms 
included numbness in his left leg and diplopia.  He also 
reported being diagnosed with optic neuritis 1.5 years prior 
to the examination after complaining of loss of vision in his 
right eye.  A computerized tomography scan of the head and an 
EEG were normal.  A magnetic resonance imaging scan was found 
to suggest demyelinating lesions in the deep structure 
compatible with MS.  Dr. C.K.G. concluded that the 
appellant's symptoms were strongly suggestive of MS.  

In November 1992, the appellant was seen by Dr. P.K. 
complaining of an exacerbation of neurosensory symptoms.  He 
reported increased numbness on the right side of his head and 
face with decreased hearing, double vision, and gait 
instability.  Based on her examination of the appellant and a 
review of his medical history, Dr. P.K. diagnosed the 
appellant with MS with exacerbation predominantly in what 
appeared to be cerebellar/cerebellar outflow tracts.  

The appellant followed up with Dr. P.K. in December 1992.  
The appellant reported improvement in his feeling of gait 
instability and noted no further evolution of his 
neurosensory complaints; however, he continued to note a 
feeling of sensory alteration to the right side of his 
forehead and cheek with decreased visual acuity in dim light 
with the right eye.  The appellant was diagnosed with MS with 
resolving exacerbation.  The appellant felt that he was able 
to return to work and was cleared to return to work.  

In March 1996, an application for compensation or pension was 
filed claiming service connection for a loose and sensitive 
upper left tooth, and for poor eyesight (less light into the 
right eye).  

On July 22, 1996, a Rating Decision (RD) was issued denying 
service connection for loss of sensation of upper left tooth 
and for poor eyesight with less light into the right eye.  

On July 10, 1997, a Notice of Disagreement (NOD) was received 
which specifically appealed the portion of the previous 
rating decision denying service connection for loss of 
sensation of upper left tooth.  A new claim of service 
connection for MS was raised.  

In December 1997, an RD was issued denying service connection 
for MS.  

In January 1998, the denial of service connection for MS was 
appealed by the appellant.  A Statement of the Case (SOC) was 
subsequently issued in February 1998 denying service 
connection for MS.  

In September 1998, the appellant submitted a substantive 
appeal in which he claimed that his 1972 diagnosis of 
conversion reaction was a misdiagnosis and that he actually 
was suffering from the early stages of MS.  In support of his 
contention, the appellant cited to the Cecil Textbook of 
Medicine in listing the following symptoms of MS: visual 
disturbances, balance and coordination problems, weakness, 
spasticity, altered sensations, abnormal speech, fatigue, 
bladder and bowel problems, sexuality and intimacy, 
sensitivity to heat, and cognitive and emotional 
disturbances.  He then referred to the DSM-IV in listing the 
symptoms for conversion reaction disorder including: impaired 
coordination or balance, paralysis or localized weakness, 
aphonia, difficulty swallowing, urinary problems, loss of 
touch or pain sensation, double vision, blindness, deafness, 
seizures, or convulsions.  He also stated that he had 
enclosed one of many letters he had obtained stating that MS 
is often misdiagnosed as conversion disorder.  There is 
nothing in the record indicating that the appellant submitted 
such a letter.  



Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Continuous service for 90 days or more during a period of 
war, and post-service development of MS to a degree of 10 
percent within seven years from the date of termination of 
such service, establishes a presumption that the disease was 
incurred in service.  38 C.F.R. §§ 3.307(a)(3).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).  

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim of entitlement to service 
connection for MS must be denied as not well grounded.  

The appellant has not provided competent medical evidence of 
record demonstrating that his MS was shown in service or 
during the presumptive seven year period following the 
veteran's discharge from active service.  There is no record 
of any medical opinions or other competent evidence 
concluding that the appellant's MS had manifested itself 
within seven years of his discharge from military service.  
Objective testing at his 1972 admission was not interpreted 
as showing or even suggesting MS.  

Following his discharge from service, the record indicates 
that the appellant was hospitalized in April 1972 for 
conversion reaction manifested by left hemianesthesia.  There 
is no indication that his symptoms were found to be 
indicative of MS.  

More significantly, testing done during the appellant's 1972 
admission, including an EEG and x-rays of the chest, skull 
and craniospine all were found to be within normal limits.  
There is no mention in the report that MS was ever 
considered.  

The available medical evidence indicates that the appellant's 
symptoms and laboratory findings were found to be suggestive 
of MS for the first time in July 1986, more than 17 years 
after his discharge from service, and approximately 10 years 
after the end of the seven year presumptive period for MS.  

The appellant alleges that the 1972 diagnosis of conversion 
reaction was erroneous and that he was actually suffering 
from early stage MS, and that his MS therefore did manifest 
itself within seven years of his discharge from military 
service.  To support his contention, the appellant cited to 
the Cecil Textbook of Medicine and the DSM-IV.  Referring to 
these sources, the appellant listed and compared the common 
symptoms of conversion reaction disorder with the common 
symptoms of MS.  He concluded that the symptoms of conversion 
reaction disorder and MS are nearly identical.  He submitted 
no other evidence in support of his contention.  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  The appellant is not 
competent to render an opinion that he was actually suffering 
from the early stages of MS in 1972; he is not competent to 
render a medical diagnosis.  Nor is he competent to render a 
medical conclusion based on his reference to two separate 
medical sources.  



The appellant contended that he had located medical treatises 
stating that MS has been misdiagnosed as conversion disorder; 
however, there is no indication that the appellant ever 
submitted such treatises.  

The appellant has also failed to establish a well grounded 
claim for direct service connection by failing to provide 
competent medical evidence of a nexus between his MS and his 
military service.  

There are no medical opinions, conclusions, or other 
competent evidence establishing a nexus between his current 
disability and his military service.  The appellant's MS was 
not diagnosed until more than 17 years after his discharge 
from service and there are no medical opinions linking his MS 
to service.  Nor has the appellant notified VA that there is 
evidence not presently of record that would establish such a 
link.  The appellant's own lay contentions linking his MS to 
service does not constitute competent medical evidence.  
Espiritu, 2 Vet. App. 492, 494-495 (1992).  

The RO has advised the appellant of the evidence necessary to 
establish a well grounded claim, and the appellant has not 
indicated the existence of any evidence that has not already 
been obtained that would well ground his claim.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  

The appellant's representative requested that, in the event 
the current claim was found to be not well grounded, the 
Board determine whether the RO followed the M21-1 substantive 
rules requiring that full development of all claims be 
undertaken prior to the well grounded determination pursuant 
to Veterans Benefits Administration Manual M21-1, Part III, 
Chapter 1, 1.03(a), and Part VI, Chapter 2, 2.10(f) (1996).  







The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991);  
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for MS, VA has no 
duty to assist the appellant in developing his case.

As the veteran's claim for service connection for MS is not 
well grounded, the doctrine of reasonable doubt has no 
application to his case.


ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for MS, the appeal is 
denied.  




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record indicates that an RD was issued on July 22, 1996 
denying service connection for loss of sensation of upper 
front tooth and poor eyesight with less light into the right 
eye.  On July 10, 1997, an NOD was received specifically 
disagreeing with the portion of the rating decision denying 
service connection for loss of sensation of upper front 
tooth.  The RO incorrectly responded that the notice of 
disagreement as to the dental claim had not been submitted 
within one year.  As a result, a statement of the case 
specifically addressing the issue of the appellant's upper 
tooth was never issued.  

When there has been an initial RO adjudication of a claim and 
an NOD has been filed as to its denial, the appellant is 
entitled to an SOC, and the RO's failure to issue an SOC is a 
procedural defect requiring remand.  Godfrey v. Brown, 7 Vet. 
App. 398, 408-10.  

In addition, the RO incorrectly referred to the dental issue 
as service connection for loss of sensation of upper front 
tooth.  In his original application, the appellant alleged 
service connection for loose and sensitive upper left front 
tooth.  

In light of the above, and to ensure full compliance with due 
process requirements, the veteran's claim for service 
connection for loose and sensitive upper left front tooth is 
remanded to the RO for the following development:

1.  The veteran should be notified that 
he may submit additional evidence and 
argument in support of the issue on 
appeal in accordance with 38 U.S.C.A. 
§ 5103(a) (West 1991).  All pertinent 
evidence received should be associated 
with the claims file.  

2.  The RO will take such development or 
review action as it deems proper 
regarding the issue on appeal.  If such 
action does not resolve the disagreement 
either by granting the benefit sought or 
through withdrawal of the notice of 
disagreement, such agency shall prepare a 
statement of the case.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed and in complete compliance with 
this remand and if it is not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  In the statement of the case, the RO 
should specifically address the issue of 
service connection for loose and 
sensitive left upper front tooth.  The RO 
should determine if the claim is well 
grounded.  If so, the RO should conduct 
any necessary development in accordance 
with the duty to assist under 38 U.S.C.A. 
§ 5107(a) and then adjudicate the issue 
based on all the evidence.

If the benefit sought on appeal, for which a timely notice of 
disagreement has been filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  While this case is in remand 
status, the veteran may submit additional evidence and 
argument.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  




		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

